Title: To Thomas Jefferson from Louis Desmarets, 4 January 1802
From: Desmarets, Louis
To: Jefferson, Thomas


          
            Monsieur le Président
            New-York, thomas street No. 17.Ce 4 janvier 1802.
          
          Je suis Né Français, mais par circonstances et par inclination il y a neuf ans que je réside dans les E.U: je n’avais rien quand j’y arrivai, j’y ai toujours veçu dans la médiocrité, et j’y suis aujourd’hui dans la Misère; je me suis marié il y a deux ans avec une femme du pays, voila, avec deux enfans ma seule acquisition, si moralement j’en suis satisfait, d’un autre côté mon fardeau et mes peines en sont augmentées au triple et il ne me reste aujourd’hui pour toute ressource que celle de vous prier, Monsieur le Président de vouloir bien m’accorder votre aide; si j’avois quelque chose, peut-être qu’avec mes foibles talens et ma bonne conduite, je pourrois faire quelque chose, mais sans un Ami généreux et sans argent dans un pays étranger où l’Egoïsme reigne, je ne conçois pas qu’avec de l’honneur on puisse arracher le bandeau de la fortune
          j’ai l’honneur d’être avec respect Monsieur le Président Votre très humble Et très obéissant serviteur
          
            Louis Desmarets
          
         
          Editors’ translation
          
            Mister President
            New York, 17 Thomas Streetthis 4 January 1802.
          
          I was born a Frenchman, but because of circumstances and my own inclination, I have been residing in the U.S. for nine years. I had nothing when I arrived, I have always lived in a poor condition and I am presently here in misery. I got married two years ago to a woman of this country, and that is, along with two children, my only acquisition. If morally I am satisfied with that, on the other hand my burden and my troubles have tripled, and today for all resource I have only to beg you, Mister President, to kindly grant me some help. If I had something, perhaps I could do something with my feeble talents and my good conduct, but, without a generous friend and without money in a foreign land where selfishness is king, I cannot imagine that one can honorably tear off the blindfold of fortune.
          I have the honor to be with respect, Mister President, your very humble and very obedient servant
          
            Louis Desmarets
          
        